Citation Nr: 1608064	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for residuals of prostate cancer associated with herbicide exposure, and assigned an initial 20 percent rating, effective July 9, 2012.  The Veteran appeals for a higher initial rating.


FINDINGS OF FACT

1.  Prior to December 3, 2012, the Veteran's residuals of prostate cancer were manifested by awakening to void three to four times per night, daytime voiding interval between one to two hours, hesitancy, and decreased force of stream.

2.  From December 3, 2012, to July 8, 2014, the Veteran's residuals of prostate cancer were manifested by awakening to void five or more times at night, and wearing of absorbent materials which needed to be changed two to three times a day to keep dry.

3.  As of July 9, 2014, the Veteran's residuals of prostate cancer were manifested by awakening to void three to four times per night, urgency, and frequency.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2012, the criteria for an initial evaluation in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  For the period from December 3, 2012, to July 8, 2014, the criteria for an initial evaluation of 40 percent, but no higher, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  As of July 9, 2014, the criteria for an initial evaluation in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in September 2012.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

The Board acknowledges the Veteran's contention that the September 2012 VA examination is stale due to the passage of time, and that the case should be remanded to obtain a new examination.  However, the Board notes that there is no duty to remand simply because of the passage of time if an otherwise adequate VA examination was conducted and reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Although the Veteran did assert a worsening in his condition in his December 2012 Notice of Disagreement, which is discussed below, given the subjective nature of the symptoms which have allegedly worsened, the Board gives the Veteran the benefit of the doubt and finds his assertions to be credible as there is no other evidence which contradicts it.  As such, the Board finds it unnecessary to remand for a new VA examination.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided 38 C.F.R. § 4.14. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's residuals for prostate cancer have been currently evaluated as 20 percent disabling, effective July 9, 2012, under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  This Code addresses malignant neoplasms of the genitourinary system, and specifically directs that following cessation of surgery, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.

As an initial matter, the Board notes that the evidence of record is absent of any complaint, treatment, or diagnosis of renal dysfunction.  As such, the Board will evaluate the residuals of prostate cancer as voiding dysfunction.

Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  With respect to voiding dysfunction, a 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening to void three to four times per night.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected residuals of prostate cancer.  In his December 2012 Notice of Disagreement, he stated that he must get up five or more times at night to void because he had to stop taking medications due to his right breast mass, and that he wore absorbent materials which needed to be changed two to three times a day.  In July 2014, the Veteran reported "accidents" if he did not urinate within a minute of feeling the urge to do so, which is why he had been wearing pads, and that he had to get up four to five times at night to urinate.  See VBMS, 7/9/14 Correspondence.  As such, he contends that his symptoms warrant a rating of no less than 40 percent.

A September 2012 VA examination, which included review of the claims file, noted a 2004 diagnosis of prostate cancer, which was currently in remission, and brachytherapy in 2004.  As current symptoms, the Veteran reported urinary frequency and urinary hesitancy, which felt like straining at times to void.  He also stated that his current treatment plan did not include continuous medication.  The VA examiner found that the Veteran had a voiding dysfunction with prostate cancer as the etiology, which did not cause urine leakage and did not require the use of an appliance.  Additionally, the disability caused increased urinary frequency of between one to two hours in the daytime and three to four times at night, and caused signs or symptoms of obstructed voiding, such as hesitancy, although not marked hesitancy, and decreased force of stream, although not markedly decreased.

Private treatment records reflect follow-up visits in June and July 2014.  A June 2014 urodynamic evaluation diagnosed the Veteran with an overactive bladder, urge incontinence, frequency, leaking, nocturia, and prostate cancer.  However, it did not specifically address how often during the day and at night the Veteran had to void.  In June and July 2014, the Veteran reported getting up three to four times a night to void, a weak stream, and urgency.  See VBMS, 7/9/14 Private Treatment Records, p. 2; 7/15/14 Private Treatment Records, p. 6; 7/21/14 Private Treatment Records, p. 1.

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 20 percent for the Veteran's residuals of prostate cancer prior to December 3, 2012, is not warranted.  Further, the Board also concludes that a rating of 40 percent, but not higher, for the period from December 3, 2012, to June 11, 2014, is warranted.  Finally, the Board concludes that a rating in excess of 20 percent for the period beginning June 12, 2014, is not warranted.  See 38 C.F.R. § 4.115a.

Prior to December 3, 2012, the evidence of record demonstrates that the Veteran consistently reported nocturia three to four times per night, and day time voiding intervals between one to two hours.  The September 2012 VA examiner specifically found that he did not have leaking, and the Veteran did not at that time report that he wore absorbent material due to such leaking.  As such, a 20 percent rating is appropriate.

For the period from December 3, 2012, to June 11, 2014, the Board finds that a 40 percent rating is warranted for the Veteran's residuals of prostate cancer.  In his Notice of Disagreement, dated December 3, 2012, the Veteran reported nocturia five or more times per night as well as the wearing of pads, which needed to be changed two to three times a day.  Although the Veteran is not competent to provide evidence as to complex medical questions, such as etiology in some cases, he is competent to describe symptoms that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this case, the wearing of absorbent materials and nocturia are observable and subjective in nature, and, as such, the Veteran is competent to provide such evidence.  Additionally, there is no indication that the Veteran is not credible as the evidence as a whole, although not extensive, is consistent with his statements.  As such, the Board gives the Veteran the benefit of the doubt, especially in the absence of any evidence that contradicts his statements or indicates that they are not credible.

However, as of June 12, 2014, the evidence indicates that the Veteran's condition improved.  A private treatment record dated June 12, 2014, reflects that the Veteran reported nocturia three to four times per night, which is consistent with a July 2014 private treatment record.  Additionally, the Veteran did not report any incontinence or the wearing of any absorbent material at the June and July 2014 follow-up visits.  Although the June 2014 urodynamic evaluation noted incontinence and leaking, it did not state that the Veteran wore absorbent materials.  Likewise, although he noted that he had to wear pads in his July 2014 statement, he did not state how often they had to be changed.  

While the Veteran's July 2014 correspondence reported nocturia four to five times per night, the Board gives more weight to the statements made by the Veteran in the course of receiving medical treatment regarding the frequency of nocturia (three to four times per night) and whether the Veteran was required to wear absorbent material.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).   Therefore, a 20 percent rating for the Veteran's residuals of prostate cancer is appropriate.

The Board also considered rating under obstructed voiding, but as the evidence does not indicate urinary retention requiring intermittent or continuous catheterization, the Board finds that rating under obstructed voiding is not warranted.

Additionally, the Board has considered whether the Veteran's residuals of prostate cancer present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected residuals of prostate cancer are manifested consistently by symptoms of nocturia, hesitancy, increase in frequency, and weakened stream.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.


ORDER

Prior to December 3, 2012, an initial evaluation in excess of 20 percent for residuals of prostate cancer is denied.

For the period from December 3, 2012, to June 11, 2014, an initial evaluation of 40 percent, but no higher, for residuals of prostate cancer is granted.

As of June 12, 2014, an initial evaluation in excess of 20 percent for residuals of prostate cancer is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


